                                                          5RELQ(3HUNLQV(VT
                                                           1HYDGD%DU1R
                                                          7DQ\D1/HZLV(VT
                                                          1HYDGD%DU1R
                                                           61(//	:,/0(5//3
                                                          +RZDUG+XJKHV3DUNZD\6XLWH
                                                           /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                           )DFVLPLOH
                                                          (PDLO USHUNLQV#VZODZFRP
                                                                 WOHZLV#VZODZFRP

                                                          Attorneys for Plaintiff
                                                           Deutsche Bank National Trust Company, as Trustee for Fremont
                                                          Home Loan Trust Series 2006-3
                                                                                    81,7('67$7(6',675,&7&2857
                                                                                           ',675,&72)1(9$'$
                                                         '(876&+(%$1.1$7,21$/75867
             3883 Howard Hughes Parkway, Suite 1100




                                                           &203$1<DV7UXVWHHIRU)UHPRQW+RPH              &DVH1RFY5)%&:+
Snell & Wilmer




                                                         /RDQ7UXVW6HULHV
                    Las Vegas, Nev ada 89169
                         LAW OFFICES


                          702.784 .5200




                                                                              3ODLQWLII
                               L.L.P.




                                                                                                               67,38/$7,21$1'25'(5)25
                                                         YV                                                 ',60,66$/
                                                         /95($/(67$7(675$7(*,&
                                                           ,19(670(17*5283//&D1HYDGD
                                                         OLPLWHGOLDELOLW\FRPSDQ\/95($/(67$7(
                                                           675$7(*,&,19(670(17 *5283//&
                                                         6(5,(6D1HYDGDOLPLWHGOLDELOLW\
                                                           FRPSDQ\7(55$:(67&2//(&7,216
                                                         *5283//&GED$66(660(17
                                                           0$1$*(0(176(59,&(6D1HYDGDOLPLWHG
                                                         OLDELOLW\FRPSDQ\DQG7$3(675<$772:1
                                                           &(17(5+20(2:1(56$662&,$7,21D
                                                         1HYDGDQRQSURILWFRUSRUDWLRQ
                                                         'HIHQGDQWV
                                                      
                                                                                                  67,38/$7,21
                                                      

                                                                ,WLVKHUHE\VWLSXODWHGDQGDJUHHGE\DQGEHWZHHQ3ODLQWLII'HXWVFKH%DQN1DWLRQDO 7UXVW

                                                         &RPSDQ\DV7UXVWHHIRU)UHPRQW+RPH/RDQ7UXVW6HULHVWKURXJKLWVDWWRUQH\VWKHODZ

                                                         ILUPRI6QHOO	:LOPHU//3'HIHQGDQW/95HDO(VWDWH6WUDWHJLF,QYHVWPHQW*URXS//&DQG

                                                         'HIHQGDQW/95HDO(VWDWH6WUDWHJLF,QYHVWPHQW*URXS//&6HULHVWKURXJKLWVDWWRUQH\-HII
                                                            


                                                          %UDXHU (VT 'HIHQGDQW 7DSHVWU\ DW 7RZQ &HQWHU +RPHRZQHUV¶ $VVRFLDWLRQ WKURXJK LWV
                                                          DWWRUQH\V'RXJ&RKHQDQG7HUUD:HVW&ROOHFWLRQV*URXS//&GED$VVHVVPHQW0DQDJHPHQW
                                                          6HUYLFHVWKURXJKLWVDWWRUQH\V5LFKDUG9LONLQDVIROORZV
                                                                       7KHDERYHFDSWLRQHGDFWLRQFRQFHUQVDQ156IRUHFORVXUHVDOHLQYROYLQJUHDO
                                                          SURSHUW\ORFDWHGLQ&ODUN&RXQW\1HYDGDZLWK$31FRPPRQO\NQRZQDV
                                                          3HDUO&RWWRQ/DV9HJDV19WKH³3URSHUW\´
                                                                       7KHFRUUHFW$31IRUWKH3URSHUW\LV7KH'HHGRI7UXVWWKDWLVWKH
                                                          VXEMHFW RI WKLV FDVH ,QVWUXPHQW 1R  FRQWDLQV D W\SRJUDSKLFDO HUURU LQ WKH
                                                          $31PLVLGHQWLI\LQJWKHSDUFHODV,QIDFWWKHFRUUHFW$31IRUWKLVSDUFHOLV
                                                          +RZHYHU DV HYLGHQFHG E\ D SULQWRXW IURP WKH &ODUN &RXQW\ 5HFRUGHU¶V 2IILFH
                                                         DWWDFKHG DV ([KLELW $ D VHFRQG HUURU ZDV PDGH DW WKH WLPH WKLV GRFXPHQW ZDV UHFRUGHG WKDW
                                                         LQFRUUHFWO\DVVRFLDWHVWKHSDUFHOZLWK$31
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                                      7KLV FDVH LQFOXGLQJ DOO FODLPV FRXQWHU FODLPV DQG DOO FDXVHV RI DFWLRQ VKDOO EH
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                         GLVPLVVHGZLWKSUHMXGLFH
                               L.L.P.




                                                                      $OORXWVWDQGLQJPRWLRQVZLOOEHZLWKGUDZQDQGDOOSHQGLQJKHDULQJVDQGGHDGOLQHV
                                                         VKRXOGEHYDFDWHGDQG
                                                                      (DFKSDUW\VKDOOEHDULWVRZQDWWRUQH\V¶IHHVDQGFRVWVDVVRFLDWHGZLWKWKLVDFWLRQ
                                                                 ,7,66267,38/$7('
                                                            
                                                         '$7('WKLVWKGD\RI'HFHPEHU                '$7('WKLVWKGD\RI'HFHPEHU
                                                                                                                  
                                                         %5$8(5'5,6&2//681	$662&,$7(6                      61(//	:,/0(5//3
                                                                                                                  
                                                         %\VJeff BrauerBBBBBBBBBBBBBBBBBBBBB   %\ /sTanya N. Lewis            
                                                                 -HII%UDXHU(VT                            5RELQ(3HUNLQV(VT
                                                              1HYDGD%DU1R                         1HYDGD%DU1R
                                                              (DVW6HUHQH6XLWH                  7DQ\D1/HZLV(VT
                                                                 +HQGHUVRQ19                   1HYDGD%DU1R
                                                                                                            +RZDUG+XJKHV3DUNZD\6WH
                                                                                                              /DV9HJDV19
                                                                (e-signature affixed with permission)
                                                                                                    
                                                                Attorneys for LV Real Estate Strategic        Attorneys for Plaintiff
                                                             Investment Group                               Deutsche Bank National Trust Company,
                                                                                                               as Trustee for Fremont Home Loan Trust
                                                                                                            Series 2006-3
                                                            
                                                      
                                                            
                                                                                                                                                                    
                                                            
                                                          '$7('WKLVWK GD\RI'HFHPEHU                  '$7('WKLVWK GD\ RI'HFHPEHU
                                                        ) :2/) 5,).,1 6+$3,52 6&+8/0$1 	)/$:2)),&(62)5,&+$5'9,/.,13&
                                                          5$%.,1//3
                                                       
                                                          %\BVDouglas M. CohenBBBBBBBBBBBBBBB   %\_/s/ Richard J. Vilkin______________
                                                                'RXJODV0&RKHQ(VT                    5LFKDUG-9LONLQ
                                                                 1HYDGD%DU1R                       1HYDGD%DU1R
                                                                (5XVVHOO5RDG                      &ULPVRQ6DJH$YH
                                                                 /DV9HJDV19                       +HQGHUVRQ19
                                                       
                                                              (e-signature affixed with permission)     (e-signature affixed with permission)
                                                       

                                                          Attorneys for Tapestry at Town Center                  Attorneys for Terra West Collection Group
                                                                  Homeowners Association                          LLC
                                                       

                                                      

                                                      
                                                                                                           25'(5
                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                         ,7,6+(5(%<25'(5(' $6)2//2:6
                    Las Vegas, Nev ada 89169
                         LAW OFFICES




                                                                   7KH DERYHFDSWLRQHG DFWLRQ FRQFHUQV DQ 156  IRUHFORVXUH VDOH LQYROYLQJ UHDO
                          702.784 .5200




                                                      
                               L.L.P.




                                                                    SURSHUW\ ORFDWHG LQ &ODUN &RXQW\ 1HYDGD ZLWK $31  FRPPRQO\

                                                                    NQRZQDV3HDUO&RWWRQ/DV9HJDV1& WKH³3URSHUW\´

                                                                 7KLV FDVH LQFOXGLQJ DOO FODLPV FRXQWHU FODLPV DQG DOO FDXVHV RI DFWLRQ LV GLVPLVVHG

                                                                    ZLWKSUHMXGLFH

                                                                 $OORXWVWDQGLQJPRWLRQVDUHKHUHE\ZLWKGUDZQDQGDOOSHQGLQJKHDULQJVDQGGHDGOLQHV

                                                                    DUH YDFDWHGDQG

                                                                 (DFKSDUW\VKDOOEHDULWVRZQDWWRUQH\V¶IHHVDQGFRVWVDVVRFLDWHGZLWKWKLVDFWLRQ

                                                      
                                                                  '$7('WKLV11thGD\RI'HFHPEHU
                                                      

                                                      
                                                                                                                    ',675,&7&2857-8'*(
                                                      

                                                      

                                                      

                                                      

                                                                                                              
                                                       

                                                       
                                                           68%0,77('%<
                                                       

                                                          61(//	:,/0(5//3

                                                       
                                                           %\ /s/ Tanya N. Lewis
                                                              5RELQ(3HUNLQV(VT
                                                               1HYDGD%DU1R
                                                              7DQ\D1/HZLV
                                                               1HYDGD%DU1R
                                                              +RZDUG+XJKHV3DUNZD\6WH
                                                               /DV9HJDV19
                                                       
                                                           Attorneys for Plaintiff Deutsche Bank
                                                         National Trust Company,as Trustee for
                                                         Fremont Home Loan Trust Series 2006-3

                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      
                    Las Vegas, Nev ada 89169
                         LAW OFFICES


                          702.784 .5200




                                                      
                               L.L.P.




                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                                                                   
                                                                                                &(57,),&$7(2)6(59,&(
                                                       
                                                                    , KHUHE\ FHUWLI\ WKDW RQ WKLV GDWH , HOHFWURQLFDOO\ ILOHG WKH IRUHJRLQJ ZLWK WKH &OHUN RI
                                                       
                                                           &RXUW IRU WKH 86 'LVWULFW &RXUW 'LVWULFW RI 1HYDGD E\ XVLQJ WKH &RXUW¶V &0(&) V\VWHP
                                                       
                                                           3DUWLFLSDQWVLQWKHFDVHZKRDUHUHJLVWHUHG&0(&) XVHUVZLOOEHVHUYHGE\WKH&0(&)V\VWHP
                                                       
                                                                    '$7(''HFHPEHU 
                                                                                                                      /s/ Susan Ballif
                                                                                                                      $Q(PSOR\HHRI61(//	:,/0(5//3
                                                       

                                                          

                                                       

                                                      

                                                      

                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      
                    Las Vegas, Nev ada 89169
                         LAW OFFICES


                          702.784 .5200




                                                      
                               L.L.P.




                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                                                                                 
    
    
(;+,%,7$
    
    
          
012212345                                            6789
ÿ7
8ÿÿ
7
ÿ7
                                                          ÿ
                                                          ÿ
                                                          ÿ
     !"#$ÿ& '()*'ÿÿÿ+",-*
                                                           ÿ
  ./0ÿ12345627ÿ087249ÿ+!"# )ÿ:(;< "ÿ=/49ÿ>?@A>BA?>CA?D@ÿEFG6ÿG62ÿ7/50H28GÿGIJ21ÿ/=9ÿKLLÿMNOPQR:SÿT2GE2289
                                           >U>U>VCCÿ387ÿVU??U?C>W
      & #X"Y'ÿZX(-Y[ÿ?
                                                           ÿ
      ÿ                                                                              ]2=4216ÿÿÿ^ÿÿÿ ÿÿ ÿÿ
                                                                                                      ÿ       ÿ       ÿ




     _F41Gÿ`34GI             _F41Gÿb4/11
     a3H2                    `34GI       c81G40H28Gÿd e/5
                                                      fI
                                                         0H28G g/7F=F24 ]25/47 `3452h ]2H34i1 f/G3h
                                                        J2              e3G2 d                     j3h02
                             a3H2
                                                                                               
     k]lmnokpqcr t{y|v
                   uvwxyz                    vvÿxt
                      }zwvyz  z                       ÿ
                                                                                     
                                                                                                ÿ       ÿ
     bls]fao. ~ÿxy                          u}z                                   w        
                                                                                               
     k]lmnokpqcr t{y|v
                   uvwxyz                    vvÿxt                                  
     bls]fao. ~ÿxy  }zwvyz  zu}z                   ÿ                
                                                                                                
                                                                                                 
                                                                                                        ÿ       ÿ
                                                                                     w        
                                                          ÿ




11
789
7
898
1
789
7
7897
871                                                                        414
